Title: To Alexander Hamilton from Walter Buchanan, 21 November 1799
From: Buchanan, Walter
To: Hamilton, Alexander


          
            Sir
            New York, November 21, 1799
          
          I had the Honor of delivering to the Secretary of the Navy, the letter with which you was pleased to favour me, and was inform’d that no new appointments would be made untill the begining of Spring, when And I once more become a Suppliant for your Suffrage & Patronage, in the Vacancy lately taken place at Fort Jay—& have the honor to submit to your Consideration & inspection the enclos’d recommendations—
          I am at a loss My Dear Sir  how to thank you for the attention I have hitherto receiv’d from you—more anxious at the moment of my return to confess than hopeful of Cancelling the many obligations I am proud to owe you I flatter myself that you kindly accept this prompt and hurried testimony of my Sincere attachment & permit me to express the due sense I entertain of your effecient patronage & to assure you of the Grateful Esteem & Respectful Consideration with which I have the honor to be Your Most Obliged & Very humble Servt.
          
            W. W. Buchanan.
          
          
            New York Novr. 21st. 1799.
          
          Major General Hamilton.
        